107 F.3d 359
6 A.D. Cases 547
Ouida Sue PARKER, Plaintiff-Appellant,v.METROPOLITAN LIFE INSURANCE CO., et al., Defendants-Appellees.
No. 95-5269.
United States Court of Appeals,Sixth Circuit.
Feb. 6, 1997.

Prior report:   99 F.3d 181.
Before MARTIN, Chief Judge;  MERRITT, KENNEDY, NELSON, RYAN, BOGGS, NORRIS, SUHRHEINRICH, SILER, BATCHELDER, DAUGHTREY, MOORE and COLE, Circuit Judges.

ORDER

1
A majority of the Judges of this Court in regular active service have voted for rehearing of this case en banc.  Sixth Circuit Rule 14 provides as follows:


2
The effect of the granting of a hearing en banc shall be to vacate the previous opinion and judgment of this court, to stay the mandate and to restore the case on the docket sheet as a pending appeal.


3
Accordingly, it is ORDERED, that the previous decision and judgment of this court are vacated, the mandate is stayed and the case is restored to the docket as a pending appeal.


4
It is further ORDERED that the appellant file a supplemental brief not later than Wednesday, March 5, 1997, and the appellees file a supplemental brief not later than Friday, April 4, 1997.  Reargument will be scheduled for Wednesday, June 11, 1997.